TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00079-CV



        In re Harlan Levien, Stephen Levien, Kenneth Ives, and Parvin Johnson, Jr.




                    ORIGINAL PROCEEDING FROM BASTROP COUNTY



                                             ORDER

PER CURIAM

               Relators Harlan Levien, Stephen Levien, Kenneth Ives, and Parvin Johnson, Jr., have

filed a petition for writ of mandamus seeking review of the district court’s January 23, 2018 order

compelling production of an email communication and filed a motion for emergency relief asking

this Court to stay the order pending resolution of their petition for writ of mandamus. See Tex. R.

App. P. 52.1-.3, .10. We grant the motion for emergency relief and stay the district court’s order

pending further order of this Court. See id. R. 52.10. The real parties in interest, Kenneth Levien,

Barry Levien, and Philip Levien, are requested to file a response to the petition for writ of mandamus

on or before March 8, 2018.

               It is ordered February 7, 2018.



Before Justices Puryear, Pemberton, and Bourland